Citation Nr: 1106158	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-39 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been obtained to reopen a 
claim of entitlement to service connection for fungus infection 
of the feet, and if so, whether service connection is warranted 
for this disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel





INTRODUCTION

The Veteran had documented service from July 1963 to December 
1963 and served on active duty from June 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating determination of the Regional 
Office (RO) of the Department of Veterans Affairs in Portland, 
Oregon.  The Veteran was scheduled to testify before a Veterans 
Law Judge in December 2010; however, the hearing was cancelled at 
the Veteran's request.  His request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  An RO rating decision dated in June 1989 denied the Veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for fungus infection of the feet; he did not 
perfect an appeal as to this decision.

2.  Evidence associated with the claims file since the June 1989 
decision is new, and when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim.

3.  Onychomycosis of the toenails is related to the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2010).


CONCLUSIONS OF LAW

1.  The June 1989 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for fungus infection of the 
feet, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.  Onychomycosis of the toenails was incurred in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Analysis

I.  New and Material Evidence.

Historically, the Veteran filed a claim for service-related 
compensation benefits for foot fungus of the feet in June 1969.  
It was denied by RO rating decision dated in July 1969 on the 
basis that there was no evidence of a foot fungus infection in 
service.  Thereafter, the Veteran unsuccessfully requested his 
claim for foot fungus be reopened a number of times; in March 
1974, in April 1989, and most recently in March 2008.  The RO's 
decision to deny the Veteran's request to reopen his previously 
disallowed claim in June 1989 cites a lack of new and material 
evidence as the basis for the denial.  More specifically, the 
rating decision states that the Veteran had not furnished 
objective evidence of treatment tending to establish a chronic 
condition that was incurred in service and has continued to the 
present.  The Veteran did not appeal the June 1989 rating 
decision; thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

Subsequent to the June 1989 rating decision, in December 2007, 
the Veteran filed to reopen his claim.  In March 2008, the RO 
denied the claim on the basis that there was no new and material 
evidence submitted.  The Veteran perfected an appeal as to the 
March 2008 rating decision and, as such, the issue of whether to 
reopen the Veteran's claim of entitlement to service connection 
for foot fungus of the feet is now before the Board for appellate 
review.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  However, a veteran may request that 
VA reopen his claim upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is "new and material" is 
defined as evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2010).

Evidence of record prior to the June 1989 RO rating decision 
indicated that the Veteran was hospitalized for a bilateral foot 
infection in 1963, but no treatment records of the 
hospitalization were in the file.  The only documentation is a 
notation of the hospitalization in the report of medical history 
taken in conjunction with his separation physical exam in 
December 1963.  The Veteran's entrance and exit examinations, in 
March and December of 1963 respectively, note no defects of the 
feet or chronic fungus problems.  The Veteran was examined in 
November 1969 at the request of the VA in conjunction with his 
initial claim for foot fungus.  The doctor noted the Veteran was 
hospitalized for a foot problem at Fort Ord in 1963.  The exact 
nature of the foot problem was unknown, but the Veteran's opinion 
was that the doctors attributed it to a fungal infection.  At the 
time of the 1969 examination, the Veteran reported no trouble 
with his feet or recurrence of a fungal infection since the 1963 
hospital stay.  Other than the Veteran's lay statement in his 
April 1989 request to reopen his claim, no other evidence 
regarding any recurring foot fungus was contained in the file.

Since the RO's prior final denial in June 1989, additional 
evidence has been associated with the claims file which the Board 
finds to be both "new" and "material."  In this regard, the 
Veteran underwent another VA examination in June 2009 in which 
the examiner diagnosed the Veteran with onychomycosis of the 
toenails and noted "dryness" of the feet with some flaking and 
a few tiny calluses, but "no other evidence of tinea pedis at 
this time."  Private medical records were also obtained which 
show that, in May 2007, the Veteran was treated by a private 
physician for "very erythematous and well-demarcated areas of 
slightly papular rash ranging in size from 2 cm to 1 cm in 
diameter on the right medial ankle area.  Additionally, VA 
treatment records have been received since June 1989 which show 
that, in January 1974, the Veteran reported a history of fungus 
infections of the hands and feet and was diagnosed as having a 
fungus infection of the left fourth finger.  

The foregoing evidence was not previously on file at the time of 
the Veteran's June 1989 denial; thus, it is new.  Furthermore, it 
is relevant to the previously disallowed claim because it 
contains competent medical evidence indicating that the Veteran 
has had some fungal infections since service.  When viewed in 
conjunction with the evidence previously of record, the newly 
submitted evidence relates to the reasons for the previous denial 
and raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for foot fungus.  In order 
to substantiate a claim for a service-connected disability, it 
must be shown that either a chronic condition was diagnosed in 
service or continuity of symptomatology since service.  38 C.F.R. 
§ 3.303(b).  Recurring fungal infections would tend to support 
continuity of symptomatology.  Thus, the Board finds that he has 
submitted new and material evidence and his claim of entitlement 
to service connection for fungus infection of the feet, is 
considered reopened.  38 C.F.R. § 3.156.



II. Service Connection

In order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  Alternatively, service 
connection may be established either by showing that a chronic 
disability or disease was incurred during service and later 
manifestations of such chronic disability or disease are not due 
to intercurrent cause(s) or that a disorder or disease was 
incurred during service and there is evidence of continuity of 
symptomatology which supports a finding of chronicity since 
service. 38 C.F.R. § 3.303(b) (2010).

Turning first to the issue of whether the Veteran has a present 
disability, the Board finds that the Veteran does have current 
problems with foot fungus.  In June 2009, the Veteran was seen by 
a VA examiner to determine whether he had residuals of a 
bilateral foot infection noted in his service treatment records.  
The examiner reviewed the claims file, took a history from the 
Veteran and examined the Veteran's feet.  The examiner noted that 
the Veteran had onychomycosis of the toenails (a fungal infection 
of the toenail) and considerable dryness of the feet with some 
flaking and a few tiny calluses.  Based upon this diagnosis of a 
fungal infection by the VA examiner, the Board finds that the 
Veteran has a present disability.

As to the second criteria required for service connection, an in-
service incurrence or aggravation of a disease or injury, the 
Veteran was hospitalized for 27 days at Fort Ord, California 
while in service in 1963 for a foot infection.  While no records 
of this hospitalization are contained in the file, the 
hospitalization was documented in the report of medical history 
accompanying the Veteran's separation physical examination.  The 
Veteran submitted lay statements describing his hospitalization.  
The Board has no reason to doubt the credibility of these 
statements especially since they are corroborated by the 
separation physical accomplished in the same year as his 
hospitalization and because he has consistently described this 
hospitalization in lay statements since 1969.  Therefore, an in-
service incurrence or aggravation of disease, specifically an 
infection of the feet has been established.

Regarding the third and final criteria for service connection, a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service, the file 
contains two opinions.  The first is from a doctor who examined 
the Veteran in October 1969.  The doctor stated that the Veteran 
either had a serious fungus infection or allergic dermatitis for 
which the Veteran was hospitalized for 27 days.  Based upon the 
fact that there was no present evidence of a current fungus 
infection or residuals of any chemical dermatitis and the fact 
that six years had elapsed since the Veteran's hospitalization 
without further disability, the doctor opined that he "did not 
think it was reasonable to conclude that he has any residual 
problem related to this infection or allergic reaction."  

The second opinion contained in the June 2009 VA examination 
report contains an opinion as to whether the Veteran's current 
foot fungus was related to his in-service fungal infection.  
Based upon his examination of the file, the Veteran's history and 
the physical examination, the examiner opined that it was "at 
least as likely as not" that any recurring problem the Veteran 
was having with his feet was not related to the foot problem for 
which he was hospitalized at Ft. Ord, California in 1963.  
Because the examiner's opinion was that the Veteran's recurring 
problem is "at least as likely as not" not related, a 50 
percent probability, it follows that it is also at least as 
likely related.  When there is an approximate balance of the 
evidence, the Board accords the benefit of the doubt to the 
Veteran and considers this opinion to be a positive nexus 
opinion.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds no reason to accord greater weight to either of 
the medical opinions in the file.  Both doctors considered the 
Veteran's medical history and conducted an examination of the 
Veteran.  The opinions each are based upon sufficient facts or 
data and provided a reasoned basis for their medical conclusions.  
While the doctors did not have the treatment records from the 
hospital regarding the Veteran's 27 day stay for a foot fungus 
infection, the doctors obtained this information from the Veteran 
and relied upon it in forming their opinions.  

There is also some additional evidence contained in the record 
tending to corroborate the Veteran's claimed recurring fungal 
infections since service.  As noted above, there are private 
medical records associated with the claims file that show some 
recurring fungal problems.  In May 2007, the Veteran was treated 
by a private physician for "very erythematous and well-
demarcated areas of slightly papular rash ranging in size from 2 
cm to 1 cm in diameter on the right medial ankle area.  In 
addition, VA treatment records show that, in January 1974, the 
Veteran reported a history of fungus infections of the hands and 
feet and was diagnosed as having a fungus infection of the left 
fourth finger.  The absence of any additional medical records 
documenting recurring foot fungus is explained by the Veteran in 
lay statements, where he indicates that when he has had these 
fungal infections after service, he has not sought medical 
treatment, but has treated the infections himself by soaking his 
feet in potassium permanganate and wearing clean, white socks.  
The Board has no reason to doubt the credibility of the Veteran's 
lay statements especially since he has consistently maintained 
that his foot fungus began in service and has treated himself 
when the condition recurs.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  As the evidence in favor 
of the Veteran's claim is at least equal to the evidence against 
the claim, the Board affords the benefit of the doubt to the 
Veteran, and service connection for Onychomycosis of the toenails 
is granted.

      (CONTINUED ON NEXT PAGE)







ORDER

The Veteran's previously denied claim of entitlement to service 
connection for fungus infection of the feet, is considered 
reopened, and service connection for Onychomycosis of the 
toenails is granted.


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


